Opinion Ho. O-1058
                                    Rel order of the coQlaalonera' court   of
                                         flookley County, fIxIq the eompenaa-
                                         tlon of the County Treasurer or said,
                                           aounty, aonatruuL
                 IOU have rubmltted to this offlce   ?ollouing queatlont
                                                         the
                                                                    ..
                “0 the County Zreaaurer entitled to reaeive
     aoamlaalona on 811 monies f%ua the 881e of bonds and
     other aourcea when recelvedj and receive oommlaalona
     on all aonler paid out by her, ln connection ulth the
     oomtruction oi the Hockley Copty jail?"
               On January 9, 1939, the Comd.nalon*ral Court of Hoalcley
County entered an ordur whlah read6 as follwar




      Sa f'nota lavolvod, aa f&m&had w by you, aret
                 “OnFebruary 27, 1939, about 424,528 wara received
      by the traaaurer fram the ?ederal Qovemme nt la oonneutlon
      with a HA Job of conatruut~    the Eockley County Jail.
      %a uwaiaalonera eoupt h&ve not paid tha tra8awer a aom-
      8laaion for reoelviag thla money nor iOr groiry out the
      W.
               "Some @5,W    In bonds have been sold UXYpeld
      for and the treasurer has not ncelved her oolimiarlone
      in oonnaotlon vlth thla treneeation.”
                 &ticlk        1709 and Artlok 3941, Revised St8tute6,   resd
reapect1vely   a8 f021ou61
                  "Art.      1709. Money8belonging ro oounty.
                             The county t2eaaurer ahall recelvo   all
     of his oouaty w       mquirr    8ad dirwt.'

                                tmeauror ahall reoolve aom-
     rlaalona on the 80    lrecelvodand~ld out by hia,
     aaidoom5laaloarto “31l flxdbyor6eroftkeolriralonaau
     aourt as follousc   Fm ?eo*lvin(S all wmeyt, o th ethaa
                                                          r  lehool funds,
     for the oouaty not exceeding two aad 0twb6irper aent,
     snd aot exaeedhg two and 023d6irper aent for paybq
     out th same3 pcovlded, that ha ahall reoelve no o#-
     miaalona for reaelvlag monay from his predecessor nor
     for paytag over 8oney to his aucaeaaor in ofri8e.”
                 Article   393   ltilta    the merlmm ouupenutlon 8 a5unty
treea~of6aount             NOh m Hockby,        w   ~COIVS   in on6 year to the
aumof'puoYbouaaad      f 42,000) Dollars.
                 Yeu have adviaedthe Coamlaalonera ( Court that the
Treasurer la lntltleU to aollect the comnlraion fixed ln its order for
receiving and di6bwafne tb aoney received    froa the Yederal Qoverment
aad oa the money reallaed fraa the aalo of county boada   rhich we infer
uare lamed r0r the purpose 0r oonatructlag 8 county jail.     Ue believe
you have correctly advised that  body.

                W the plain provlaloaa of Article   3941 and the order
of the court, vhen ooaatrued together, as they mat be, the County
W          ia entitled to receive 8 coamiaa~on of flve-elghta of ona per
cent on all 8oae76,   other than school funds, ~w)olved by her, 6nd a like
co6mlaalon on all Nab aoneya pal4 out w her. she lm sot      ontitled to
6~cmulaeleaferrecel*~$ngmoa6y              fromhezpredeceaaar    ertorprylng
over 8onay to her auoceaaor.
               Be 8oney, abe ha0 received from the Fedem @averment,
ma evidently a dire&     sift at &rant    to the county for the purpose of
defraybq8part     of the expeaae iaaurredbythe       eouaty lnbolldl4 8 Jail,
If 60 itbeaancouaty fimdaaad,          ferre6elvlng6adpaylng     lt out,  ah6
is 0alitloU to ruoeive the cambsioa fired in the bourt’a otier.          The
aoaey reeeived from the aale of tha jai2 bonds 8re likedae aounty &nde
for whloh &be l.a uitltled to receive



                            able brief uhieb loocspaaled four request has
                           eauaed our labor,   Ye greatly rppretclate your

                 In 6emM6nce        with   tour request, we me hereulth encloslwi
aopy of Opinion Ilo. O-907.
                          Tours valy truly
                           AmmiB!temmNd      WTBUS




Afp-AW3,       1939
a/ Oerald C. Mann
&fORXBYoENxRALWTEXAS

&proved Qpialoa Camnlttee by l
                             /RW chainrran.